Matter of Blue v Allen (2014 NY Slip Op 07457)





Matter of Blue v Allen


2014 NY Slip Op 07457


Decided on October 30, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 30, 2014

Tom, J.P., Sweeny, Andrias, Moskowitz, Gische, JJ.


13390 1401/13 -4377

[*1] In re Anthony Blue, Petitioner,
vHon. Bruce Allen, etc., et al., Respondents.


Anthony Blue, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Anthony J. Tomari of counsel), for Hon. Bruce Allen, respondent.
Cyrus R. Vance, Jr., District Attorney, New York (Richard Nahas of counsel), for Cyrus R. Vance, Jr., respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 30, 2014
CLERK